Salomon, J.
(concurring). The defendant is charged with a violation of chapter 14, article 19, of the Code of Ordinances of the City of New York, in that he did not obtain a license in conformity with the provisions thereof. The defendant was convicted and from such judgment of conviction the defendant appeals. The defendant was engaged in collecting and delivering laundry to the customers of the Household Laundry, Inc., a New Jersey corporation having its principal place of business in Newark, N. J., which corporation is engaged in the laundry business.
It is conceded that the defendant was operating a commercial truck owned by said corporation, was acting as its agent and, as such, was gathering, in the borough of Richmond, soiled linens and so forth from customers of said corporation for the purpose of taking the same to New Jersey to be laundered at its plant in New Jersey, and that he was also delivering to customers in the borough of Richmond laundry which had been washed and laundered at the plant of said corporation in New Jersey.
This corporation, for which the defendant was acting, maintained its laundry in the State of New Jersey and all the washing, drying and ironing of these items are done in said State.' It maintains no laundry in the city of New York.
Section 201 of said ordinance defines laundry as follows: “ Any place, building, structure, room, establishment, or portion thereof, which is used for the purpose of washing, drying, starching, or ironing shirts, dresses, underwear, collars, cuffs or other wearing apparel, table, bed, or other household linens, towels, curtains, draperies, or other washable fabrics, or a place, building, structure, establishment, or portion thereof, used or maintained for the collection or delivery of such articles for washing, drying, starching or ironing, such work being done for the general public, shall be deemed a laundry and subject to the provisions of this chapter.”
Section 202 provides that laundries coming within the above provisions shall pay certain license fees. Section 205 provides the penalty for a person or firm maintaining such a laundry without first procuring such a license. Section 206 provides for the requirements necessary to obtain same, and section 207 provides that no person, firm or corporation shall collect or deliver items specified in section 201 thereof for the purpose of washing, drying and so *156forth, unless he is collecting or delivering for a duly licensed laundry. As has heretofore been stated, it is conceded that the defendant was acting as the agent for a New Jersey corporation, conducting and maintaining a laundry in the State of New Jersey. It is for a violation of section 207 that the defendant was tried and convicted.
In my opinion, this ordinance regulates and fixes terms and conditions under which a person, firm or corporation can maintain a laundry in the city of New York, and section 207 of said ordinance prohibits a person, firm or corporation from collecting or delivering laundry for a person, firm or corporation conducting or maintaining a laundry in the city of New York, unless such laundry is duly licensed.
■ To hold otherwise would place a false construction on said ordinance and particularly on section 207 thereof.
My conclusion makes it unnecessary to deal further with the question of the constitutionality of said ordinance as raised by the appellant. Judgment reversed and complaint dismissed.